DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 2/14/22. Claim 1 has been amended. Claims 5 – 7 are withdrawn due to a restriction requirement. Claims 1 - 4 are now actively pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 2/14/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendments
	Claim 1 has been amended to remove halogen-based solvent from the list of claimed solvents, which was used for the rejection. Therefore, new grounds of rejection apply.    

Claim Rejections - 35 USC § 103
	Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (WO 2015/186828, using US 2018/0327561 as equivalent) alone and/or in view of USUI et al (US 2004/0059064).

The first monomer is selected from behenyl acrylate, stearyl acrylate, hexadecyl acrylate, and lauryl acrylate ([0022]) [as per claim 2].
The second monomer is selected from 2-(dimethylamino)ethyl acrylate, 2-(dimethylamino)ethyl methacrylate, 2-(diethylamino)ethyl acrylate, 2-(diethylamino)ethyl methacrylate, 2-(tert-butylamino)ethyl acrylate, 2-(tert-butylamino)ethyl methacrylate, N,N-dimethylacrylamide, N,N-diethylacrylamide, and N,N-dimethylaminopropyl acrylamide ([0023]) [as per claim 3].

YAO discloses that the dispersion medium/solvent is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, and can include, for example, butyl acetate, alcohols, acetone, C1-C5 ketones, ether, tetrahydrofuran, and so on ([0026]). YAO’s examples use butyl acetate as the solvent ([0038], [0053]) [wherein butyl acetate has a boiling point of 126oC, reading on the claimed 100oC or more]. YAO is silent regarding the claimed solvents explicitly.
However:
 It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give  In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and further, the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. Accordingly, barring new and unexpected results, it would have been obvious to one of ordinary skill in the art to have replaced YAO’s solvent with any known dispersion medium/solvent for the disclosed polymers, through routine experimentation, since YAO discloses that the solvent is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, and have thus arrived at any of the very broadly claimed solvent which includes alkane, cycloalkane, dicycloalkane, aromatic or nitro-based solvents.
In addition:
USUI discloses (see entire document) an adherent resin that has excellent adhesion to a polyethylene substrate and has satisfactory solubility in aromatic and nonaromatic solvents. The resin comprises, among other acrylates, laurel acrylate and stearyl acrylate [as claimed] (abstract, [0001], [0015], [0018], [0025]). 
The solvent is selected from aromatic solvents such as toluene and xylene, aliphatic solvents such as cyclohexane, heptane, decane, ester solvents such as butyl acetate and ethyl acetate, alcohols, ketones, or mixtures thereof ([0044]).
USUI discloses that the adherent resin has excellent solubility into the disclosed solvents and is capable of adhering to the polyethylene substrate without the use of surface treatment with corona, plasma, etc. for improved adherence ([0012], [0025]).
It would have been obvious to one of ordinary skill in the art to have replaced YAO’s solvent, such as butyl acetate, alcohols or acetone with USUI’s aromatic solvent, alkane solvent, or cycloalkane solvent, since YAO discloses that the solvent is not particularly limited and may be selected from any media that allows for the dispersion of the copolymer on the polyethylene surface, while USUI discloses that YAO’s butyl acetate, alcohols and acetone solvents and aromatic, alkane and cycloalkane solvents are interchangeable and that they provide excellent solubility for the acrylate-containing resins and make it capable for said resins to adhere to the polyethylene substrate without the use of surface treatment with corona, plasma, etc. for improved adherence. It has been settled that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and that the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   

Claim 4: YAO discloses that the copolymer is a block copolymer ([0019], [0025]) [as claimed]. The copolymer is exemplified in figures 1 and 3, wherein the first monomer has “n” repeating units, but YAO is silent regarding the value of “n”, and therefore the molecular weight of a block of the first monomer. However, YAO discloses that the monomers of the copolymer afford various properties to the surface of the polyethylene, such as adhesiveness, water-repellency, absorptivity to metal ions, and hydrophobicity ([0008], [0027]). Accordingly, it would have been obvious to one of ordinary skill in the art to have made a block copolymer with the desired molecular weight for the blocks, through routine experimentation, to allow for the desired amount of adhesiveness, water-repellency, absorptivity to metal ions, and hydrophobicity to the base PE material, further noting that YAO is silent regarding the value of “n”, thus indicating to be open to any number of repeating units/molecular weight. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
Applicant submits that YAO does not provide motivation to incorporate the claimed solvents and YAO does not disclose boiling point as a limitation; that TAIICHI’s solvent comprise halogenated solvents and thus does not provide for the claimed solvent.
Applicant’s argument has been considered but is not persuasive.
TAIICHI’s disclosure has been withdrawn due to the claim amendment that removed halogen-based solvents.
YAO’s examples use butyl acetate as the solvent ([0038], [0053]). Butyl acetate has a boiling point of 126oC, thus meeting the claimed BP of 100oC or more.
YAO also discloses that any solvent can be used, thus leaving it open to one of ordinary skill in the art to choose the desired solvent.
USUI also discloses that one can use of any solvent, including the solvents exemplified in YAO (esters, alcohols, ketones, ethers) and including the claimed solvents (alkanes, cycloalkanes, aromatic, nitro-based), thus making them interchangeable.
It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99.
The express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765